DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-34 and 36, pending under this Office action, are subject to the following restriction election.
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-14 and 25-34 are drawn to: 
1) An apparatus, the apparatus comprising a display; one or more processors; a hand piece comprising a light emitter and an inertial measurement unit (IMU), wherein the IMU is in communication with at least one of the one or more processors, and wherein the IMU is configured to generate IMU position and orientation data, wherein the IMU position and orientation data describes the position and orientation of the hand piece; at least two cameras in communication with at least one of the one or more processors, wherein each of the at least two cameras is configured to generate a series of images using light emitted by the light emitter; wherein the one or more processors are configured to: receive the series of images from each of the at least two cameras, generate, based on two dimensional coordinate data derived from the series of images, three dimensional coordinate data identifying the position of the light emitter; receive the IMU position and orientation data; and further wherein the combine the IMU position and orientation data and the three dimensional coordinate data to generate simulation instructions, and to display, on the display, a three dimension virtual image of an object and animate movement of the object according to the simulation instructions 
2) A method (or a machine readable storage medium comprising instructions which, when executed by a processor, causing such method to be performed), the method of simulating, in a dental simulation environment, movement of an object having a light source and an inertial measurement unit (IMU), comprising: receiving a series of images from at least two cameras, wherein each of the series of images are captured using light emitted by the light source; analysing each of the images in the series of images to determine one or more regions of the image that indicate the position of the light source in the image; determining two dimensional position data identifying the position of the light source in the image; receiving IMU data from the IMU; determining three dimensional position and orientation data identifying the position and orientation of the light source based on the IMU data and two dimensional position data; generating simulation instructions based on the three dimensional position and orientation data; and animating an image of an object on a display according to the simulation instructions.
3) A system, the system for tracking movement of a hand piece, comprising a simulation machine comprising a viewing screen, a hand piece connected to the simulation machine by a cable; wherein the simulation machine animate, on a viewing screen, an object in accordance with the tracked movement of the hand piece.
4) A system, the system for animating a dentist's mouth mirror in a dental simulation environment, comprising: means for tracking the position and orientation of a hand piece comprising an inertial measurement unit (IMU), wherein the hand piece is movable by a user; means for generating position and orientation data of the hand piece; means for generating simulation instructions based on the position and orientation data of the hand piece; and means for displaying an animating a dentist's mouth mirror according to the simulation instructions. This invention is classified as CPC G06T 13/00, G06T 13/20, G06T 13/40, and G06T 7/292 for example.

II. Claims 15-24 and 36 are drawn to a hand piece (or dentistry simulation machine comprising such hand piece), the hand piece for use with a dental simulation machine, the hand piece comprising: an inertial measurement unit (IMU) configured to generate position and orientation data; and a light source configured to emit light; wherein the hand piece is configured to enable determination of the position and orientation of the light source by detection of light from the light source and position and orientation data from the IMU. This invention is classified as CPC A61B 2018/00964, A61B 2562/00, G02B 26/127, G02B17/0684, H01J 2237/2445, and G01D 5/30 for example.

Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). 
In the instant case, the combination (the Invention I) as claimed does not require the particulars of the subcombination (the Invention II) as claimed because the Invention I (claims 1, 25, 30, and 34) does not require particular kind of hand device claimed in the Invention II to allow simulation/animation of involved object/content of the Invention I. Therefore, the combination does not rely upon the specific limitations of the subcombination for its patentability. 
Additionally, the subcombination has separate utility such as determining position and orientation of light source by detecting light from the light source and utilizing position and orientation data from an inertial measurement unit by using components comprised in the hand piece. Stated differently, the Invention II is operable (it is an operable hand piece that is able to process data/information, emit light, and able to determine the position and orientation of the light source utilizing the data/information and detected light), there is a benefit (allowing accurate determination of light source position and orientation by utilizing two different types of input (detected light and position and orientation data from the IMU)), and there is practicality (can be used for dental simulation) of the invention II.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143 ) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a)  of the other invention.
A telephone call was made to George L. Snyder (Reg No. 37,729) on 25 May 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
During the interview on 25 May 2021, discussion took place regarding election/restriction issue of the claims 1-36. However, the applicant's representative 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SAE WON YOON/Primary Examiner, Art Unit 2612